IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT NASHVILLE            FILED
                     SEPTEMBE R SESSION, 1999      October 13, 1999

                                               Cecil Crowson, Jr.
TOMMY LEE KELLEY,          )                  Appellate Court Clerk
                               C.C.A. NO. 01C01-9811-CR-00452
                           )
      Appe llant,          )
                           )
                           )   DAVIDSON COUNTY
VS.                        )
                           )   HON . J. RAND ALL W YATT, J R.,
STATE OF TENNESSEE,        )   JUDGE
                           )
      Appellee.            )   (Post-Conviction)


                ON APPEAL FROM THE JUDGMENT OF THE
                CRIMINAL COURT OF DAVIDSON COUNTY


FOR THE APPELLANT:             FOR THE APPELLEE:

JENNIFER LYNN THOMPSON         PAUL G. SUMMERS
715 Crescent Road              Attorney General and Reporter
Nashville, TN 37205
                               MARK E. DAVIDSON
                               Assistant Attorney General
                               425 Fifth Avenu e North
                               Nashville, TN 37243

                               VICTOR S. JOHNSON
                               District Attorney General

                               BRET T. GUINN
                               Assistant District Attorney General
                               Washington Square, Suite 500
                               222 Se cond A venue N orth
                               Nashville, TN 37201-1649




ORDER FILED ________________________

AFFIRMED IN ACCORDANCE WITH RULE 20

DAVID H. WELLES, JUDGE
                                     ORDER

       The Defendant appeals as of right pursuant to Rule 3 of the Tennessee

Rules of Appellate Procedure from the trial cour t’s denial of h is petition for p ost-

conviction relief. In a negotiate d plea ag reeme nt, the De fendan t pleaded guilty

to two cou nts of aggravated burglary. His agreed sentence for each conviction

was seven ye ars as a R ange II multip le offender, with the sentences to be served

concurren tly. He sub seque ntly petitione d for pos t-conviction relief, alleging that

his guilty pleas were not knowing and voluntary and that he received ineffective

assistance of counsel. After conducting an evidentiary hearing on the p ost-

conviction petition, the trial judge denied the Defendant’s claim. We affirm the

judgm ent of the tria l court.



       The Defendant and his former attorney were the only witnesses who

testified at the hearing on the petition for post-conviction relief. In its order

denying the De fenda nt relief, th e trial court found that the Defendant was

effective ly repres ented by his trial couns el and tha t the Defe ndant’s g uilty pleas

were knowin gly, voluntar ily and intellige ntly entered. The trial court accredited

the testimony of the Defendant’s former attorney and found “no credible evidence

to support the petitioner’s assertion of deficient representation and, obviously, no

resulting prejud ice to h is decision to plead guilty.” From our review of this record,

the evidence clearly supports the findings of the trial judge. No error of law

requiring a reversa l of the judg ment is a pparen t on the rec ord. W e are satisfied

that the res ult reache d by the trial c ourt is corre ct.




                                            -2-
      Based upon a thorough reading of the reco rd, the briefs of the parties, and

the law governing the issues presented for review, the judgm ent of the trial court

is affirmed in accordance with Rule 20 of the Court of Criminal Appeals of

Tennessee.




                                 ____________________________________
                                 DAVID H. WELLES, JUDGE



CONCUR:



___________________________________
JOHN H. PEAY, JUDGE


___________________________________
JOHN EVERETT WILLIAMS, JUDGE




                                        -3-